OANTY, J. (dissenting).
I cannot concur in the opinion of the majority. It seems to me that there is altogether too much doubting and temporizing in this case. The position of court stenographer in the district court of Hennepin county is either a public office or it is not. If it is not, on what theory does the incumbent draw a salary of $1,500 a year out of the public funds in the county treasury? He is not an object of charity. If it is once held that the members of the legislature may find for themselves fat places, where they can draw large pensions out of the public treasury without being burdened with any official duties, they will, indeed, be in clover. There ought not to be any doubt that such stenographer is a public officer. Chapter 370, Sp. Laws 1891, provides:
“Section 1. Each of the judges of the district court of Hennepin county may appoint a phonographic reporter, who shall be well skilled in his profession and competent to discharge the duties re*116quired, and who shall be a sworn officer of said court, and shall hold his office during the pleasure of said judge so appointing him. The salary of said reporter shall be fifteen hundred dollars ($1,500) per annum, payable in like manner as the salary of other officers of said county are now paid.
“Sec. 2. It shall be the duty of said phonographic reporters, and each thereof, to take, or cause to be taken, full phonographic notes of all trials and proceedings in said court had before the judge so appointing him, whenever so directed; and each of said reporters shall act in the capacity of a private secretary to the judge so appointing him, whenever so directed by said judge, in taking notes of any findings, decisions or orders of said judge, so given or rendered in open court or dictated at chambers to said reporter, and each of said reporters shall, when requested by said judge so appointing him, without charge therefor, transcribe said notes, or any part thereof, for the use of said judge, or for such other purpose in furtherance of justice as said judge may order.”
The statute 9 Anne, c. 20, was passed to prevent the king’s officers from carrying the keys to the courts'of justice around in their pockets, so far as the cases of persons usurping offices were concerned; and it was by that act provided that private persons might, with leave of the court, be relators in informations in the nature of quo warranto in certain enumerated cases. The practice has been extended so as to include all kinds of cases where, in the opinion of the court, the information should be filed.
“And the principle is now firmly established that the granting or withholding leave to file an information, at the instance of a private relator, to test the right to an office or franchise, rests in the sound discretion of the court to which the application is made, even though there is a substantial defect in the title by which the office or franchise is held.” High, Ex. Leg. Bern. (3d Ed.) § 605, citing many American decisions.
The majority concede that whether or not the proceeding shall be instituted at the suit of a private relator is in the sound discretion of the court. But on what do they base their discretion in this case? On nothing but the fact that a member of the legislature wants to draw a salary of $1,500 a year in holding another office of a confidential character. The constitution does not except offices of a confidential character. Because the respondent has taken dictation from which to prepare some of the judge’s decisions, we have no right to assume that he carries around in his bosom some great state *117secrets, and that the state will suffer if he loses his job and his $1,500 a year.
Neither is the fact that the attorney general has refused to do his duty in proceeding to oust the respondent any reason that this court should refuse to do its duty. The court is not reviewing the attor ney general’s discretion at all. It has an independent discretion of its own. It should determine for itself whether or not the information should be filed. Of course, if, in the exercise of a sound judicial discretion, it was found to be doubtful whether or not the private relator should be allowed to proceed, then the refusal of the attorney general to proceed himself might be a circumstance to resolve the doubt in favor of denying the application. But the case is not doubtful. There is absolutely nothing to justify the court in refusing to entertain this proceeding. If, as is often the case, the ousting of the respondent would require a new election at considerable public expense, delay, and inconvenience, the case would be very different. But, if the respondent is ousted, the power that appointed him can in five minutes write a new appointment on a half sheet of paper for some one else, and the wrong is redressed. It cannot be pretended that other competent men are not to be had. The sound judicial discretion which refuses to inquire into so plain a case of illegal holding of office must be based on something substantial.
“The court will also weigh the considerations of public convenience involved, and will compare them with the injury complained of, in determining whether to grant or refuse the application. * * * The fact that a successful prosecution of the proceedings, which are brought to test the title to a municipal office, may result in the suspension of all municipal government in a city for a long period of time may properly be taken into account in deciding upon the application.” High, Ex. Leg. Rem. (3d Ed.) § 605.
It is only considerations such as these that constitute a sufficient ground for refusing to entertain the proceeding.
Again, where the failure to comply with the law or the constitution in the selection of the officer is caused by some blunder or oversight, the courts are inclined to accept less as an excuse for refusing to allow a private relator to proceed. But here we must assume that the attempt to override the constitution is deliberate, and with *118a full understanding of the fact that Dahl was, when appointed, ineligible. The case of State v. Sutton, 63 Minn. 147, 65 N. W. 262, had already been decided.
In passing on a case where an application was made by a private relator for leave to file an information in the nature of quo warranto it was said in Rex v. Parry, 6 Adol. & El. 810, 822:
“The inferior officers ought, indeed, to conform with care to the provisions of the law. The willful departure from them this court will visit severely; and even negligence may not always escape animadversion.”
But here we have the spectacle of a willful violation of the constitution; and, by an inscrutable discretion based on nothing but the sweet will of those who exercise the discretion, the violation will be upheld, and allowed to continue. If one clause of the constitution can be set at naught, why cannot every other clause of it be set at naught?
There are so-called republics where, with the sanction or connivance of the judiciary, the executive uses Ms discretion to set aside the constitution whenever he sees fit, and where the government is a close corporation, run exclusively for the benefit of the executive and his favorites. How much better are we, if we fail to vindicate so important a principle as the one involved in this case?